            Case 2:20-cv-00143-cr Document 4 Filed 12/01/20 Page 1 of 1

                                                                                  " .,:/.,_;
                                                                                U,v,         j /1,it, I t.,!lLJRT
                                                                                     f)1-c-:--i11r-.T i°''--

                           UNITED STATES DISTRICT COURT                       o1sr.c?rc1 OF VERhGNr
                           FOR THE DISTRICT OF VERMONT                                     riLEO

PAUL F. REIS,                                     )
                                                                             2021 DEC - f AM fl: 0,1
                                                  )
              Plaintiff,                          )
                                                                             SY--;:::-;:-~l/tvyl:-:--:---::-..!..---
                                                  )                                fJF-~?JJT'r' CL~R~<
       V.                                         )       Case No. 2:20-cv-143
                                        )
BELLOWS FALLS UNION HIGH SCHOOL, )
T.J. DONOVAN, Vermont Attorney General, )
                                        )
          Defendants.                   )
                                  ORDER OF DISMISSAL
A review of the docket in this case reveals the following:
       1.     On September 17, 2020, Plaintiff Paul F. Reis, representing himself, filed
              an application to proceed in forma pauperis to commence a suit against
              Defendants Bellows Falls Union High School and T.J. Donovan. (Doc. 1.)
       2.     On October 27, 2020, the court granted Plaintiffs application to proceed in
              forma pauperis and dismissed his Complaint under 28 U.S.C.
              § 1915 (e)(2)(B) and Fed. R. Civ. P. 12(b)(6). (Doc. 2.) Plaintiff was
              granted leave to file an Amended Complaint no later than November 20,
              2020.
       3.     No further filings have been received as of the date of this Order.
       The Federal Rules of Civil Procedure authorize dismissal of an action when "the
plaintiff fails to prosecute or to comply with these rules or a court order[.]" Fed. R. Civ.
P. 41(b). Although Rule 4l(b) does not define "failure to prosecute," the Second Circuit
has held that "[i]t can evidence itself either in an action lying dormant with no significant
activity to move it or in a pattern of dilatory tactics." Lyell Theatre Corp. v. Loews Corp.,
682 F.2d 37, 42 (2d Cir. 1982).
       Because Plaintiff has not filed an Amended Complaint, this case is hereby
DISMISSED WITHOUT PREJUDICE for failure to prosecute.
SO ORDERED.                                                        ;
       Dated at Burlington, in the District of Vermont, this   L       day of December, 2020.



                                           Christina Reiss, District Judge
                                           United States District Court
